Citation Nr: 1419890	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-31 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the severance of service connection for diabetes mellitus was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  A February 2005 rating decision granted service connection for diabetes mellitus. 

2.  An August 2009 rating decision, of which the Veteran was notified that same month, proposed the severance of service connection for diabetes mellitus. 

3.  A December 2009 rating decision severed service connection for diabetes mellitus. 

4.  The evidence of record does not establish that the February 2005 rating decision that granted service connection for diabetes mellitus was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of the award of service connection for diabetes mellitus was improper, and the criteria for restoration of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 101, 1110, 1113 (West 2002); 38 C.F.R. §§ 3.6, 3.105(d), 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable resolution of the issues decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) need not be discussed. 

In this case, the Veteran was awarded service connection for diabetes in February 2005 based on presumed in-service exposure to herbicide agents.  Although the RO noted that a February 2004 VA examination report was negative as to a definitive diagnosis of this disability, more recent VA outpatient records revealed a diagnosis of mild diabetes, controlled by diet.  The first such conclusive diagnosis was provided in April 2004, and was described as unstable, brittle diabetes which required insulin.  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to indicate that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).

Turning to a July 2009 VA examination report, the examiner concluded that the Veteran did not have a current diagnosis of diabetes.  This was the same examiner who provided the initial diagnosis in April 2004.  It was noted that the prior diagnosis was "greatly in error" because the history of diagnosis provided by the Veteran's spouse during that encounter was not questioned.  Additional testing, per the examiner, indicated that the Veteran did not have diabetes, and that he did not fit any diagnosis criteria for the disease.  Neurologic symptoms, such as peripheral neuropathy, were unrelated to diabetes, as was heart disease and any hypoglycemic events.  

As such, the RO proposed the severance of service connection for diabetes in August 2009.  The August 2009 notification letter informed the Veteran that he had 60 days to submit evidence to show that the proposed action should not be taken and explained how to obtain a personal hearing.  The Veteran responded to this letter in September 2009, insisting that his records demonstrated a current diagnosis for his service-connected disability, and that he did in fact have the disease. 

Despite the Veteran's contentions, a December 2009 RO decision implemented the proposed severance.  As this decision followed a proposed rating decision to which the Veteran was properly notified as set forth above, the Board finds that the RO's actions complied with the due process provisions of 38 C.F.R. § 3.105(d) with respect to the severance in question. 

Turning to the merits of the severance, the Court has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).

The Court has held that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under § 3.105(a) is also applicable in the Government's severance determination under § 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned").  See also Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

In a severance case, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence that is acquired after the original granting of service connection.  The Court also has reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

Turning to the evidence of record, to include evidence received since the December 2009 severance, the Board points to an April 2009 VA examination report which affirmed the diagnosis of diet-controlled, brittle diabetes.  Also, and in contrast to the July 2009 VA examiner, it was determined that the Veteran's neurological diagnosis of peripheral neuropathy of the hands and feet was likely directly related to the current diagnosis of diabetes.  Moreover, a July 2009 VA outpatient treatment report indicated that, while recent testing has been in the normal range due to the Veteran's compliance with a strict diet, he still met the diagnostic criteria (via outside glucometer readings in the 300's) to support a continued diabetes diagnosis.  She further added that, given the progression of symptoms and degree of effort put into controlling the disease, the Veteran is diabetic and has been for a long time.  

A December 2013 letter from the same VA provider, the Veteran's primary care provider, indicated that the Veteran's control of his diabetes over the prior 10-year period has been excellent, and that he worked diligently to keep the disease under control.  While she was unable to address when his actual date of onset occurred, the letter did confirm a current diagnosis thereof.

With consideration of the criteria set forth above, coupled with the additional evidence of record, to include two separate opinions from the Veteran's primary VA care provider, the Board has determined that the February 2005 rating decision which granted service connection for diabetes was not clearly and unmistakably erroneous.  In other words, the evidence is, at the very least, in equipoise as to whether the Veteran carries a current diagnosis of diabetes mellitus.  Thus, the claim to restore service connection for diabetes mellitus is granted.


ORDER

Severance of service connection for diabetes mellitus was improper, and the restoration of serve connection for diabetes mellitus is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


